16-3925
     Lin v. Sessions
                                                                                   BIA
                                                                             Zagzoug, IJ
                                                                           A200 609 602
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of June, two thousand eighteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            RICHARD C. WESLEY,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   ZHIXIA LIN,
14                           Petitioner,
15
16                     v.                                        16-3925
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                       Farah Loftus, Los Angeles, CA.
24
25   FOR RESPONDENT:                       Chad A. Readler, Acting Assistant
26                                         Attorney General; Nancy Friedman,
27                                         Senior Litigation Counsel;
28                                         Virginia Lum, Attorney, Office of
29                                         Immigration Litigation, United
1                                States Department of Justice,
2                                Washington, DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Zhixia Lin, a native and citizen of the

9    People’s Republic of China, seeks review of an October 24,

10   2016, decision of the BIA affirming a February 25, 2016,

11   decision   of   an   Immigration       Judge   (“IJ”)   denying   Lin’s

12   application for asylum, withholding of removal, and relief

13   under the Convention Against Torture (“CAT”).            In re Zhixia

14   Lin, No. A 200 609 602 (B.I.A. Oct. 24, 2016), aff’g No. A 200

15   609 602 (Immig. Ct. N.Y. City Feb. 25, 2016).           We assume the

16   parties’ familiarity with the underlying facts and procedural

17   history in this case.

18       Under the circumstances of this case, we have reviewed

19   both the BIA’s and the IJ’s decision.            See Yun-Zui Guan v.

20   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005) (“Where, as here,

21   the BIA agrees with the IJ’s conclusion that a petitioner is

22   not credible and, without rejecting any of the IJ’s grounds

                                        2
1    for decision, emphasizes particular aspects of that decision,

2    we will review both the BIA’s and the IJ’s opinions . . .

3    including     the    portions   not   explicitly   discussed   by   the

4    BIA.”).     The standards of review are well established.           See

5    8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
6    162, 165-66 (2d Cir. 2008) (applying substantial evidence

7    standard to credibility rulings).

8         In making a credibility determination, the agency must

9    “[c]onsider[] the totality of the circumstances” and may base

10   a   finding     on    the   applicant’s     “demeanor,   candor,     or

11   responsiveness, the inherent plausibility of the applicant’s

12   . . . account,” inconsistencies in the applicant’s statements

13   or between his statements and other evidence, and “any other

14   relevant factor.”        8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

15   Lin, 534 F.3d at 163-64, 166-67.          “We defer . . . to an IJ’s

16   credibility determination unless, from the totality of the

17   circumstances, it is plain that no reasonable fact-finder

18   could make such an adverse credibility ruling.”          Xiu Xia Lin,

19 534 F.3d at 167.

20        The IJ reasonably relied on inconsistencies among Lin’s

21   statements, his witnesses’ testimony, and the documentary
                                           3
1    evidence, as well as his demeanor and the lack of reliable

2    corroborating evidence.           See 8 U.S.C. § 1158(b)(1)(B)(iii).

3          As the IJ found, several inconsistencies between the

4    testimony    and    the    documentary       evidence    undermined      Lin’s

5    credibility.       See Xiu Xia Lin, 534 F.3d at 163-64.               First,

6    Lin’s application said that he was too afraid to go to a

7    protest with his co-workers, but he testified both that he

8    attended and that he did not attend.                On cross-examination,

9    Lin   reiterated     that    he    attended       the   protest,   but    when

10   questioned why his application said otherwise, Lin again

11   denied attending.         He further undermined his testimony about

12   his political activities by testifying that he signed a

13   petition    after   the     protest,       when   his   asylum   application

14   specified that he signed the petition a few days before the

15   protest.    Lin did not provide a meaningful explanation for

16   the discrepancy, stating only that his co-worker was arrested

17   two days after the protest.          See Majidi v. Gonzales, 430 F.3d
18   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

19   a plausible explanation for his inconsistent statements to

20   secure relief; he must demonstrate that a reasonable fact-


                                            4
1    finder would be compelled to credit his testimony.” (internal

2    quotation marks omitted)).

3          Second, there were several inconsistencies in the record

4    surrounding Lin’s church attendance both in China and in the

5    United States.        For example, Lin’s application reported that

6    he went to an underground Christian church in China “a few

7    times,” but he testified that he attended weekly for at least

8    a year.      And he provided testimony and a letter reflecting

9    that he began attending Grace Church in Brooklyn in July 2010,

10   but   his    cousin    testified       inconsistently      that   Lin   began

11   attending one year later.             Similarly, Lin’s cousin testified

12   that Lin was baptized in 2012 or 2013, contradicting Lin’s

13   2010 baptismal certificate.

14         The adverse credibility determination is bolstered by

15   the IJ’s demeanor finding, to which we defer.                 See 8 U.S.C.

16   § 1158(b)(1)(B)(iii); Li Hua Lin v. U.S                  Dep’t of Justice,

17   453 F.3d 99,    109   (2d    Cir.       2006)   (“giv[ing]   particular

18   deference to [credibility determinations] that are based on

19   the adjudicator’s observation of the applicant’s demeanor,”

20   particularly        “where,      as    here,     [the   observations]     are

21   supported by specific examples of inconsistent testimony.”).
                                              5
1    The IJ acknowledged Lin’s limited education in making the

2    demeanor assessment, but relied on the fact that Lin was

3    nonresponsive even when questions were repeated and framed

4    “very simplistically.”        Because the IJ’s observations of

5    Lin’s purported confusion and hesitance while testifying

6    concerned specific examples of inconsistent testimony (e.g.,

7    Lin’s church attendance in China, his attendance at the

8    protest, the duration of the protest), we defer to the IJ’s

9    demeanor assessment and its impact on Lin’s credibility.         See

10   Li Hua Lin, 453 F.3d at 109.

11         Finally, Lin’s lack of reliable corroboration bolsters

12   the   adverse   credibility     determination.      “An   applicant’s

13   failure to corroborate his or her testimony may bear on

14   credibility, because the absence of corroboration in general

15   makes an applicant unable to rehabilitate testimony that has

16   already been called into question.”        Biao Yang v. Gonzales,

17   496 F.3d 268, 273 (2d Cir. 2007).       The weight accorded to an

18   applicant’s     evidence   is    largely   within     the   agency’s

19   discretion.     Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
20   315, 342 (2d Cir. 2006).


                                       6
1           The IJ reasonably accorded little weight to letters from

2    Lin’s    mother,   uncle,      and     former       co-workers     because    the

3    authors    were    not    subject      to        cross-examination    and     the

4    letters—at    least      the   ones    from       family   members—were      from

5    interested parties.        See Xiao Ji Chen, 471 F.3d at 342; see

6    also Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013)

7    (holding that “[w]e defer to the agency’s determination of

8    the weight afforded to an alien’s documentary evidence” and

9    deferring to decision to give limited weight to an unsworn

10   letter from applicant’s spouse in China); In re H-L-H- & Z-

11   Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010) (giving diminished

12   weight to letters from relatives because they were from

13   interested witnesses not subject to cross-examination), rev’d

14   on other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d

15   Cir.    2012).         Lin’s    corroborating           evidence     was     also

16   insufficient to rehabilitate his testimony or independently

17   corroborate      his   practice       of       Christianity.     Although     Lin

18   called a witness who testified to being a pastor at Lin’s

19   church, the pastor did not provide credentials to confirm his

20   affiliation or his religious training.                     The IJ reasonably

21   concluded that Lin could have obtained a document on church
                                                7
 1   letterhead verifying his witness’s pastoral duties with Lin’s

 2   church.     See 8 U.S.C. § 1158(b)(1)(B)(ii) (stating that an

 3   IJ may require corroborating evidence so long as it can

 4   reasonably be obtained); see also Chuilu Liu v. Holder, 575

 5 F.3d 193, 196-97 (2d Cir. 2009).             Moreover, the pastor was

 6   unable to resolve inconsistent testimony regarding Lin’s

 7   baptism because he did not join the church until 2014.               See

 8   Biao Yang, 496 F.3d at 273.          Nor was the agency required to

 9   credit an illegibly signed form letter from the United States

10   church or a photograph of himself with unidentified church

11   officials.    See Xiao Ji Chen, 471 F.3d at 342.

12       Given the inconsistencies relating both to past events

13   and Lin’s current religious practice, the adverse demeanor

14   finding,     and   the   lack   of       reliable   corroboration,   the

15   “totality     of   the   circumstances,”       supports   the   adverse

16   credibility        determination.                   See    8     U.S.C.

17   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.                  The

18   adverse credibility determination is dispositive of asylum,

19   withholding of removal, and CAT relief because all three

20   claims are based on the same factual predicate.             See Paul v.

21   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).
                                          8
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe,
11                                 Clerk of Court




                                    9